Citation Nr: 0105225	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, lumbosacral spine with history of chronic 
lumbosacral strain and herniated nucleus pulposus at L5-S1, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to March 
1979.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The issue concerning the claim of entitlement to a permanent 
and total disability rating for pension purposes will be 
discussed in the REMAND portion of this decision.


FINDING OF FACT

The veteran's degenerative joint disease, lumbosacral spine 
with history of chronic lumbosacral strain and herniated 
nucleus pulposus at L5-S1 is characterized by pronounced 
intervertebral disc syndrome, as symptoms include low back 
pain with radiculopathy, weakness, limitation of range of 
motion, demonstrable muscle spasm, and nonreactive ankle and 
knee jerks.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for degenerative 
joint disease, lumbosacral spine with history of chronic 
lumbosacral strain and herniated nucleus pulposus at L5-S1 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected low back 
disability warrants a higher evaluation.  In such cases, VA 
has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements and argument made by 
and on the veteran's behalf.  The Board has not been made 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.  

The RO issued a rating decision in April 1983 granting 
service connection for lumbosacral strain.  The RO initially 
assigned a 10 percent disability evaluation, effective as of 
May 1982, but reduced it to the noncompensable (zero percent) 
level by a January 1984 rating decision.  The veteran 
recently filed a claim seeking a compensable evaluation for 
this disability.  A September 1998 rating decision denied the 
veteran's claim for a compensable evaluation.  The veteran 
disagreed with that decision, and this appeal ensued.  

In June 1996, the RO granted an increased evaluation to 20 
percent for the veteran's low back disability.  In reaching 
that decision, the RO determined that the veteran's herniated 
nucleus pulposus was part of his service-connected low back 
disability.  Inasmuch as the grant of the 20 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for this 
disability remains in controversy and it is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App 35, 38 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Codes 5010-5292.  Under 
the Rating Schedule, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2000).  Compensable ratings are provided in the Rating 
Schedule for limitation of motion or the lumbar spine which 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  The Board finds, however, that evaluating the 
veteran's low back disability under Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome, would provide 
a more favorable rating in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  This diagnostic code is most 
appropriate since the veteran's herniated nucleus pulposus 
with attendant neurological findings has been determined as 
part of his service-connected low back disability. 

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent evaluation is assigned 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief.  A 60 percent evaluation, 
the highest under this code provision, is contemplated with 
findings of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

In this case, the record shows that the veteran received 
outpatient treatment for low back pain throughout 1998 and 
1999.  A May 1998 entry includes the veteran's complaints of 
low back pain which radiated down the left leg.  The 
assessment was chronic low back pain.  A CT scan performed in 
June 1998 revealed left posterior paramedian disc herniation 
at L5-S1 and in a June 1998 progress note, he complained of 
increased pain; he indicated that Darvon was not working and 
requested "something stronger."  He was prescribed Percocet 
to be taken daily as needed for severe pain and he was 
cautioned regarding no construction work, no alcohol, and no 
driving with this medication, and he was told to take Darvon 
in between such episodes.  In September 1998, he was seen 
again by VA complaining of back pain.  At that time, the 
examiner noted decreased range of motion of the back and he 
was given an appointment with neurosurgery.  On subsequent 
neurosurgery consultation in December 1998, the veteran 
described radiating pain down the right leg but denied 
associated numbness or problems with his bowels or bladder.  
It was noted that he ambulated with a normal gait and was 
able to walk on his heels and toes.  Straight leg raising was 
negative, strength was 5/5, and no sensory deficits were 
reported.  A January 1999 entry noted that a back brace was 
prescribed for a two month trial period.  It was suggested 
that the veteran perform only light work until properly 
evaluated by neurosurgery.  When seen at neurosurgery in 
March 1999, it was noted that the veteran had a herniated 
nucleus pulposus.  It was thus recommended that the veteran 
perform no more than light work.  The veteran also received 
treatment on several occasions in 1999 at the VA pain clinic.  
These reports essentially show that the veteran was still 
wearing a rigid back brace on a regular basis for chronic low 
back pain.   

The veteran underwent a VA general medical examination in 
March 1999.  A report from that examination includes the 
veteran's complaints of pain in the low back area, with pain 
and numbness radiating down the left leg.  Objectively, he 
had difficulty lying down and getting up from the supine and 
sitting positions due to severe back pain.  A CT scan 
performed in June 1998 showed a left posterior paramedian 
disc herniation at L5-S1.  The pertinent diagnoses included a 
prolapsed disc with bilateral ischial radiculopathy. 

The veteran also underwent an orthopedic examination in March 
1999 where he reported pain, weakness, stiffness, 
fatigability, and lack of endurance of the lower back.  He 
described flare-ups of pain precipitated by certain weather 
conditions and alleviated by heat.  He said he wore a brace 
during the day which extended from the hips to the neck.  He 
explained that the brace was prescribed in January 1999, when 
he was advised to stop working at his job as a carpenter and 
concrete finisher.  On physical examination, there was no 
objective evidence of painful motion, spasm, weakness or 
tenderness.  However, he was observed moving cautiously when 
removing the brace.  No postural abnormalities were observed, 
and musculature of the back was excellent.  Knee jerks were 
active and equal.  He was able to flex forward to 74 degrees, 
extend backwards to 12 degrees, flex 26 degrees to the left, 
and 20 degrees to the right.  Based on these findings, the 
diagnosis was degenerative joint disease of the lumbosacral 
spine with loss of function due to pain.  

At a VA general medical examination in November 1999, the 
veteran's back was described as stiff and very painful, and 
prevented him from being able to bend or get out of the 
chair.  He said the pain would radiate down both lower 
extremities, especially the left.  Physical examination 
showed the veteran's back to be very stiff with a lot of pain 
on movement.  He was unable to bend or straighten up fully.  
Sensitivity was normal.  The diagnoses included prolapsed 
disc at L4-5 with radiculopathy. 

At a VA orthopedic examination in November 1999, the veteran 
again described pain, weakness, stiffness, and lack of 
endurance of the lower back.  He denied fatigability.  He 
indicated that he had worked as a carpenter and concrete 
finisher but had not worked since January 1999.  Objectively, 
the veteran wore a very rigid plastic brace from the neck to 
the pelvis.  There were no postural abnormalities, and 
musculature of the back was satisfactory.  Deep tendon 
reflexes were active and equal.  Range of motion testing 
showed 38 degrees of forward flexion, 8 degrees of backward 
extension, 16 degrees of flexion to the left, and 22 degrees 
of flexion to the right.  The examiner observed objective 
evidence of painful motion, spasm, weakness, and tenderness.  
X-ray examination disclosed minimal disc space narrowing at 
L4-5, with mild facet hypertrophic changes representing very 
early degenerative joint disease.  The diagnosis was post 
traumatic degenerative joint disease of the lumbosacral spine 
with loss of function due to pain.  The examiner indicated 
that he was unable to determine whether the veteran's 
herniated nucleus pulposus at L5-S1 was related to service or 
to his service-connected lumbosacral strain.  

A Social Security Administration decision issued in January 
2000 found that the veteran had been disabled under the 
Social Security Act since December 1998 due to hypertension, 
left posterior paramedian disk herniation, and asthma.  

The veteran testified before a hearing officer at the RO in 
February 2000 concerning the nature and severity of his low 
back disability.  He described severe low back pain with 
radiation down both lower extremities.  He rated the pain as 
10 on a pain scale from 1 to 10.  He said this caused 
problems with prolonged sitting, standing and walking over 50 
feet.  He indicated that he had not worked since December 
1998, which he attributed to his low back disability, 
hypertension, an enlarged prostate, and reflux.

In March 2000, the veteran was afforded an addition VA 
orthopedic examination to determine the nature and severity 
of his service-connected low back disability.  The examiner 
recorded the veteran's complaints of pain, weakness, 
stiffness, fatigability and lack of endurance.  The veteran 
indicated that he took three Percocet tablets a day, which 
caused his stomach to bleed.  He stated that he still wore a 
total plastic torso brace approximately eighteen hours a day 
which extended from his neck to his groin.  He reported that 
he was still unemployed.  Physical examination showed no 
postural abnormalities and satisfactory musculature of the 
back.  Neurological examination revealed that ankle and knee 
jerks were nonreactive.  Range of motion testing showed 50 
degrees of forward flexion, 11 degrees of backward extension, 
20 degrees of flexion to the left, and 28 degrees of flexion 
to the right.  The examiner reported objective evidence of 
painful motion, spasm, weakness, and tenderness.  Based on 
these findings, the diagnosis was degenerative joint disease 
of the lumbosacral spine with loss of function due to pain.  
The examiner opined that the veteran's herniated nucleus 
pulposus was as likely as not the result of the back injury 
sustained in service.  

Based on the foregoing, the Board finds that the evidence 
supports a 60 percent evaluation for the veteran's 
lumbosacral strain with herniated nucleus pulposus.  
Initially, the Board notes that in May 2000, the RO 
determined that the veteran's herniated nucleus pulposus was 
part of his overall service-connected low back disability.  
The Board, therefore, will attribute all symptomatology to 
his service-connected low back disability.  The evidence of 
record shows a significant increase in the symptomatology of 
the veteran's low back disability since he initiated his 
claim for an increased evaluation.  In this regard, the March 
1999 VA examination report showed knee jerks to be active and 
equal bilaterally, with no evidence of painful motion, spasm, 
weakness or tenderness.  In contrast, the March 2000 VA 
examination report showed both knee and ankle jerks to be 
nonreactive (i.e. absent), and there was objective evidence 
of painful motion, spasm, weakness, and tenderness of the low 
back.  The Board considers it to be especially significant 
that the veteran was prescribed a back brace in January 1999 
which was to be worn eighteen hours a day, and that medical 
professionals have recommended that he perform only sedentary 
work.  In short, these findings demonstrate that the 
veteran's low back disability is characterized by sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
and absent ankle jerk, as listed in the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  The Board 
finds further that the evidence indicates that the 
demonstrated symptomatology is severe in degree and that he 
experiences little intermittent relief from such 
symptomatology.  Therefore, the Board finds a basis, with the 
resolution of reasonable doubt in the veteran's favor to 
award a 60 percent evaluation under Diagnostic Code 5293.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board would point out that, as there is no evidence of 
residuals of a fracture of the vertebra, with cord 
involvement, bedridden, or requiring long leg braces (the 
criteria for a 100 percent evaluation under Diagnostic Code 
5285); or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle (the criteria for a 100 percent 
evaluation under Diagnostic Code 5286), there is no basis for 
an evaluation in excess of 60 percent for the veteran's low 
back disability.  In conclusion, the evidence of record 
supports an increased evaluation of 60 percent, and no more, 
for the veteran's low back disability under Diagnostic Code 
5293.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the 60 percent evaluation 
assigned by virtue of this decision, and there is also no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this claim.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation for degenerative joint disease, 
lumbosacral spine with history of chronic lumbosacral strain 
and herniated nucleus pulposus at L5-S1 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The claim of entitlement to a permanent and total disability 
rating for pension purposes is currently before the Board.  
The veteran may receive pension benefits by demonstrating 
that he served for 90 days or more during a period of war and 
is permanently and totally disabled due to service- and 
nonservice-connected disabilities.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 4.15, 4.16, 4.17 (2000).  

During the pendency of this appeal, however, the veteran has 
also raised the issue of entitlement to a total disability 
rating based on individual unemployability by reason of a 
service-connected disability (TDIU).  The record indicates 
that the veteran filed a VA Form 21-8940 in November 1999.  
However, it does not appear from the record that the RO has 
adjudicated this claim.  In this regard, the Board notes that 
to qualify for a TDIU, the veteran must show that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  By virtue of this decision, the 
veteran's service-connected low back disability is now 
evaluated as 60 percent disabling, thereby meeting at least 
one requirement for entitlement to a TDIU.  Id.  The Board 
finds that the veteran's pension claim is inextricably 
intertwined with his TDIU claim.  The Board will therefore 
defer consideration of the pension claim until the TDIU claim 
has been adjudicated by the RO.  If the TDIU claim is denied 
by the RO, and the veteran perfects a timely appeal, both 
issues should be forwarded to the Board for consideration.

The Board notes further, that in evaluating the veteran's 
pension claim, the disabilities considered by the RO include 
the veteran's service-connected low back disorder as well as 
nonservice-connected essential hypertension assigned a 10 
percent evaluation, and hemorrhoids, chronic sinusitis, and 
history of asthma, all assigned noncompensable evaluations.  
Although the veteran has been afforded general medical 
examinations by VA, the Board finds that such examination 
reports do not provide sufficient findings with which to 
evaluate all of the veteran's nonservice-connected 
disabilities under the applicable rating criteria contained 
in the VA Schedule for Rating Disabilities.  For example, 
although on most VA examination in November 1999 the examiner 
did not diagnose asthma, he did diagnose, in pertinent part, 
chronic bronchitis and chronic obstructive pulmonary disease.  
However, no pulmonary function tests were conducted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2000).  The Board 
notes further, that not all of the veteran's nonservice-
connected disabilities were evaluated and rated by the RO 
such as the respiratory disorders listed herein, as well as 
prostatitis and benign prostatic hypertrophy and 
gastroesophageal reflux disease.  See Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).  Moreover, the record indicates 
that the veteran was to undergo flexible sigmoidoscopy in 
November 1999 to determine the origin of rectal bleeding.  
This was noted in VA progress notes as well as at the time of 
the November 1999 VA examination.  The Board thus, finds that 
further examination of all of the veteran's nonservice-
connected disabilities is necessary with findings reported to 
address the applicable rating criteria.  The RO should then 
evaluate and rate all of the veteran's diagnosed 
disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his various 
service-connected and nonservice-
connected disabilities from 1999 to the 
present, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should 
then be requested and associated with 
the claims folder.

2.  The RO should adjudicate the 
veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability by reason of 
a service-connected disability.  The RO 
should complete all development 
necessary to adjudicate this claim in 
compliance with the Veterans Claims 
Assistance Act of 2000.  If the claim 
is denied, and the veteran perfects a 
timely appeal, the issue should be 
forwarded to the Board for review.

3.  If the veteran's TDIU claim is 
denied, the RO should complete the 
development set forth in numbers 3 
through 4 as well as schedule the 
appellant for a comprehensive VA 
pension examination specifically to 
ascertain the nature, severity and 
permanence of all clinically identified 
physical and mental disabilities for 
which the current findings do not 
provide a basis to evaluate the veteran 
under the respective rating criteria 
including, but not limited to, the 
veteran's respiratory disabilities 
variously characterized as sinusitis, 
asthma, chronic bronchitis, and chronic 
obstructive pulmonary disorder; 
gastroesophageal reflux disease; 
hemorrhoids; and prostatitis.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or 
she has reviewed the claims folder.  
All indicated tests which are required 
to evaluate the veteran's various 
disabilities under the applicable 
rating criteria, including x-rays and 
pulmonary function tests, are to be 
done and the examiner should review the 
results of any testing prior to 
completion of the report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on 
examination.  With respect to any 
examined musculoskeletal disorder, all 
ranges of motion should be reported in 
degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use 
or during flare-ups.

The examiner should give a full 
description of any limitation of 
activity imposed by each of the 
appellant's disabilities and express 
opinions as to whether the conditions 
are permanent, and the degree of 
interference with the appellant's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The 
examiner should also state whether the 
appellant's disabling conditions are 
susceptible of improvement through 
appropriate treatment.  The examiner 
must provide complete rationale for all 
conclusions reached.

4.  After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
they in complete compliance with the 
directives of this REMAND. If a report 
is deficient in any manner, the RO must 
implement corrective procedures at 
once.

5.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should then (1) evaluate 
and assign a rating for each of the 
appellant's current disabilities, and 
(2) readjudicate the claim of 
entitlement to a permanent and total 
disability rating for pension.  Any 
disability which is found to be the 
result of the appellant's own 
misconduct must be specifically noted 
as such in the RO's rating decision.  
If the pension claim continues to be 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on each matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


